Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 02/28/2022, Applicant argued against all objections and/or rejections previously set forth in the Office Action dated 11/30/2021.
In light of Applicant's remarks, acknowledgment is made of applicant'ssubmission of filing a Terminal Disclaimer with respect to U.S. Patent No. 10,817,129, and thus the rejections of Claims 1-19 on the ground of nonstatutory double patenting are withdrawn. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific 

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perry: U.S. Patent Application No. 2017/0221264, in view of Das et al. (hereinafter Das): U.S. Patent Application No. 2011/0109543.
	Claim 1:
	Perry expressly discloses:
	A method for presenting media content previews, the method comprising:
causing a plurality of thumbnail images to be presented on a user device that is associated with a headset display, wherein each thumbnail image represents a media content item available for presentation on the user device (fig. 6A; [0057]: presenting multiple media content items in a virtual reality scene within a head mounted display (HMD)); 
determining that a viewpoint of the headset display is directed to one of the thumbnail images of the plurality of thumbnail images to be selected (fig. 6G: determining a HMD viewpoint focused on one of the multiple media content items, such as D35); 
in response to determining that the viewpoint of the headset display is directed to the one of the thumbnail images to be selected, causing a first view of a content preview corresponding to the selected one of the thumbnail images to be presented on the headset 
Perry does not explicitly disclose:
the content preview of the selected one of the thumbnail images includes a second view that is different than the first view.
Das, however, expressly teaches:
the content preview of the selected one of the thumbnail images includes a second view that is different than the first view (fig. 6; [0026]: producing a second navigational view 616 included in a selected navigational view 608).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Perry, to include: the content preview of the selected one of the thumbnail images includes a second view that is different than the first view, for the purpose of providing various navigational views of an object so that users can more easily navigate media in devices, as taught in Das.
	Perry in view of Das further teaches:
Claim 2.  The method of claim 1, further comprising: detecting that the viewpoint of the headset display has changed in a direction toward the second view of the content preview of the selected one of the thumbnail images by determining that the headset display has been moved in a direction corresponding to the direction of the second view of the content preview; 
in response to detecting that the viewpoint of the headset display has changed in the direction toward the second view of the content preview of the selected one of the thumbnail images, causing the second view of the content preview of the selected one of the thumbnail 
Claim 3.  The method of claim 1, further comprising: determining that the viewpoint of the headset display is no longer directed to the content preview; and 
in response to determining that the viewpoint of the headset display is no longer directed to the content preview, causing presentation of the second view of the content preview to be inhibited and causing presentation of the plurality of thumbnail images to resume on the headset display (Perry- figs. 5E-F & [0117]: in response to determining that the viewpoint 403 is no longer directed to the content preview for D14, the second view of the content preview D14 is returned to normal size and position where the multiple media content items are displayed).  
	Claim 4. The method of claim 1, wherein causing presentation of the second view of the content preview to be inhibited and causing presentation of the plurality of thumbnail images to resume comprises fading from the second view of the content preview to a page that includes the plurality of thumbnail images (Perry- [0110][0111]: diminishing or transparency of the content preview to return to normal size and position of the multiple media content items).  
	Claim 5. The method of claim 1, further comprising: determining that the viewpoint of the headset display has changed to be angled toward the content preview; and in response to determining that the viewpoint of the headset display has changed to be angled toward the 
	Claim 6. The method of claim 5, further comprising presenting the content preview as stereoscopic content (Perry- [0058][0063]: content preview from a stereoscopic pair of cameras).  
	Claim 7. The method of claim 1, further comprising causing audio content associated with the content preview to be presented in connection with presentation of the content preview (Perry- [0107][0108]: including audio content associated with the media item of current focus).  
	Claim 8. The method of claim 1, wherein determining that the viewpoint of the headset display has changed toward the second view is based on data from a motion sensor associated with the headset display (Perry- [0062]: inertial sensors for tracking of movement of HMD).  
	Claim 9. The method of claim 1, wherein the content preview comprises a subset of the corresponding media content item (Perry- [0057]: including a portion of media content).
Claims 10-18:
The subject matter recited in Claims 10-18 corresponds to the subject matter recited in Claims 1-9, respectively.  Thus Perry in view of Das discloses every limitation of Claims 10-18, as indicated in the above rejections for Claims 1-9.
Claim 19:
The subject matter recited in Claim 19 corresponds to the subject matter recited in Claim 1.  Thus Perry in view of Das discloses every limitation of Claim 19, as indicated in the above rejections for Claim 1.
Response to Arguments

Applicant’s arguments against the rejections based on 35 U.S.C. § 103 with respect
 to Claims 1-19 have been considered, but they are not persuasive.

Applicant argues that Perry in view of Das fails to disclose:
 each thumbnail image represents a media content item available for presentation on the user device.
The examiner disagrees.
First, Perry, at least, teaches that contents rendered by a computer system or a remote content source can be any type of contents to be presented on a user device, including images, pictures, multimedia, audio, social media content, social media websites, and so on (see [0057]).
Second, Perry further teaches that objects or thumbnails representing various contents, which represent any type of contents including a media content (see [0057]), are presented on the user device, such as objects/thumbnails D31-D45 as shown in fig. 6A.
Applicant further argues that Perry in view of Dan fails to disclose:
a first view of a content preview corresponding to the selected one of the thumbnail images.
The examiner disagrees.
First, Perry, at least, teaches that a user can select one of the presented objects/thumbnails, for example D36 as shown in fig. 6B (see [0105]).
allowed to interact with the selected object/thumbnail as being a preview content, as shown in fig. 6E (see [0107]).  Thus, when the selected object/thumbnail D36 is brought forth to its position prominence, it causes to present a first view of a preview content corresponding to D36, as shown in fig. 6E.
Third, Perry further illustrates that when the user selects a second object/thumbnail D35, which is brought forth to it’s position of prominence to the user, it causes to present a first view of a preview content corresponding to D35, which may be interacted with the user, as shown in figs. 6G-H (see [0109]).  
 Accordingly, Perry in view of Das clearly disclose:
each thumbnail image represents a media content item available for presentation on the user device, and a first view of a content preview corresponding to the selected one of the thumbnail images.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177